DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 10/09/2020. Claims 2, 4 and 10 have been canceled by the applicant.  Claims 1, 3, 5-9, 11-12 and newly added claims 13-14 are pending and an action on the merits is as follows.	
Applicant has amended the title, previous objection is hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/09/2020, with respect to claim have been fully considered and are persuasive.  Specifically in an email dated 1/08/2021 (attached), the applicant agreed to amend the claim as suggested by the examiner to place the application in condition of allowance. The rejections of claims 1, 3, 5-9, and 11-12 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in the amendment filed 10/09/2020 and in the email dated 01/08/2021.
The application has been amended as follows: 
--Please delete the current title and replace with the following “ILLUMINATION DEVICE AND DISPLAY USING LIGHT RELFECTOR”—
--In claim 1 delete the following “a support body formed at least in a gap between the reflection member and the light source elements, at least one of the plurality of openings, the support body projecting further than the light source elements on a side opposite to the substrate and supporting the a support body within at least one of the plurality of openings and formed at in a gap between the reflection member and the light source elements ; the support body projecting further than the light source elements on a side opposite to the substrate and supporting the optical member.”
-In Claim 13,  delete the following, “a support body formed at least in a gap between the reflection member and the light source elements, at least one of the plurality of openings, the support body projecting further than the light source elements on a side opposite to the substrate and supporting the optical member, wherein a plurality of the support bodies are formed with respect to each one of the openings.” and replace the following “a support body formed within each of the plurality of openings and in a gap between the reflection member and the light source elements, the support body projecting further than the light source elements on a side opposite to the substrate and supporting the optical member.”--

--In Claim 14, delete the following “a support body formed at least in a gap between the reflection member and the light source elements, at least one of the plurality of openings, the support body projecting further than the light source elements on a side opposite to the substrate and supporting the optical member, wherein the support body is made of a transparent resin, and a plurality of the support bodies are formed with respect to each one of the openings” and replace with the following “a support body made of transparent resin; the support body formed within the plurality of openings in a gap between the reflection member and the light source elements resulting in a plurality of support bodies within the plurality of openings in the reflection member.”


Allowable Subject Matter
Claims 1, 3, 5-9, and 11-14 are allowed.

Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest an illumination device “wherein a support body within at least one of the plurality of openings and formed at in a gap between the reflection member and the light source elements ; the support body projecting further than the light source elements on a side opposite to the substrate and supporting the optical member ” in combination with other features of the present claimed invention.
Regarding claims 2-3, 5-9 and 11-12, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claims 13 and 14, the prior art of record fails to teach or suggest the combination of limitations set forth in claims 13 and 14; specifically, the prior art fails to teach or suggest an illumination device  “wherein a support body formed within each of the plurality of openings and in a gap between the reflection member and the light source elements, the support body projecting further than the light source elements on a side opposite to the substrate and supporting the optical member” or “wherein a support body made of transparent resin; the support body formed within the plurality of openings in a gap between the reflection member and the light source elements resulting in a plurality of support bodies within the plurality of openings in the reflection member”  in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879